70 F.3d 1252
NOTICE: First Circuit Local Rule 36.2(b)6 states unpublished opinions may be cited only in related cases.Robert W. McKEON, Plaintiff, Appellant,v.Donna SHALALA, Secretary of Health and Human Services,Defendant, Appellee.
No. 95-1399.
United States Court of Appeals, First Circuit.
Nov. 24, 1995.

Robert W. McKeon on brief pro se.
Donald K. Stern, United States Attorney, Charlene A. Stawicki, Special Assistant United States Attorney, and Nancy B. Salafia, Assistant Regional Counsel, Social Security Administration, on brief for appellee.
Before SELYA, CYR and BOUDIN, Circuit Judges.
PER CURIAM.


1
Having reviewed the record in full, we affirm the judgment substantially for the reasons recited by Judge Gorton in his Memorandum and Order dated February 10, 1995.


2
Affirmed. See 1st Cir.  R. 27.1.